1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JANE DOE,                                          Case No. 18cv2021-MMA (LL)
12                                     Plaintiff,
                                                        ORDER GRANTING DEFENDANTS’
13                       vs.                            MOTION TO DISMISS
14   JEFFRIES, et al.,
                                                        [Doc. No. 28]
15                                  Defendants.

16
17
18         Plaintiff Jane Doe, proceeding pro se, has filed an amended complaint against
19   various Riverside County officials based on events occurring on September 13, 2017 in
20   Indian Wells, California. See Doc. No. 26. Defendants Riverside County Supervisors
21   Kevin Jeffries, John Tavaglione, Chuck Washington, Marion Ashley, and V. Manuel
22   Perez, former Riverside County Sheriff Stanley Sniff, Jr., and Riverside District Attorney
23   Michael Hestrin (collectively “Defendants”) move to dismiss Plaintiff’s claims pursuant
24   to Federal Rule of Civil Procedure 12(b). See Doc. No. 28. To date, Plaintiff has not
25   filed a response in opposition to the motion. The Court took the motion under
26   submission without oral argument pursuant to Civil Local Rule 7.1.d.1. and Federal Rule
27   of Civil Procedure 78(b). See Doc. No. 32. For the reasons set forth below, the Court
28   GRANTS Defendants’ motion to dismiss.

                                                    1
                                                                               18cv2021-MMA (LL)
1                                                      BACKGROUND1
2               This action arises primarily out of Plaintiff’s alleged altercation with Defendant
3    Dustin Lloyd, a Riverside County Sheriff’s Deputy. The relevant factual allegations are
4    set forth in detail in the Court’s December 27, 2018 Order denying Deputy Lloyd’s
5    motion to dismiss Plaintiff’s Fourth Amendment claim against him. See Doc. No. 24.
6    Plaintiff’s amended complaint contains additional factual allegations against Sheriff
7    Sniff, District Attorney Hestrin, and the individual members of the Riverside County
8    Board of Supervisors.
9               Plaintiff claims that Defendants maliciously prosecuted her to “cover up” Deputy
10   Lloyd’s brutality. Am. Compl. ¶ 35. According to Plaintiff, the individual members of
11   the Riverside County Board of Supervisors are “aware or should be aware, that Police
12   Brutality cases in Riverside County are a conspiracy between the Sheriff [sic] department
13   and District Attorney’s office to cover up the misconduct and bring further harm to the
14   victim.” Id. ¶ 50. Despite this knowledge, Plaintiff alleges that the Board members
15   declined to settle her claims. Plaintiff further contends that former Sheriff Sniff “knew or
16   should have known, that staffing a municipality with employees, including Officer Lloyd,
17   who were unsupervised, undisciplined, inadequately trained and wholly unsuited to
18   interact with the public would pose an excessive risk that members of the public would
19   be subjected to out of control, violent, and aggressive behavior.” Id. ¶ 52. Plaintiff
20   alleges that District Attorney Hestrin “agreed to conspire with the ‘Sheriff Agency’ and
21   accept an invalid charge against Plaintiff.” Id. ¶ 57.
22              Based on these allegations, Plaintiff brings causes of action for malicious
23   prosecution, negligence, false arrest, violations of her civil rights, and conspiracy.
24
                                                    
25
26   1
       Because this matter comes before the Court on a motion to dismiss, the Court must accept as true all
     material allegations in Plaintiff’s complaint and must also construe the amended complaint, and all
27   reasonable inferences drawn therefrom, in the light most favorable to Plaintiff. See Thompson v. Davis,
     295 F.3d 890, 895 (9th Cir. 2002).
28

                                                            2
                                                                                          18cv2021-MMA (LL)
1                                         LEGAL STANDARD
2          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the
3    sufficiency of the complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A
4    plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”
5    Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The
6    plausibility standard thus demands more than a formulaic recitation of the elements of a
7    cause of action, or naked assertions devoid of further factual enhancement. Ashcroft v.
8    Iqbal, 556 U.S. 662, 678 (2009). Instead, the complaint “must contain allegations of
9    underlying facts sufficient to give fair notice and to enable the opposing party to defend
10   itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). In reviewing a
11   motion to dismiss under Rule 12(b)(6), courts must accept as true all material allegations
12   in the complaint and must construe the complaint in the light most favorable to the
13   plaintiff. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (citing
14   Karam v. City of Burbank, 352 F.3d 1188, 1192 (9th Cir. 2003)).
15         Where a plaintiff appears pro se in a civil rights case, the court must construe the
16   pleadings liberally and afford the plaintiff any benefit of the doubt. See Karim-Panahi v.
17   Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). The rule of liberal
18   construction is “particularly important in civil rights cases.” Ferdik v. Bonzelet, 963 F.2d
19   1258, 1261 (9th Cir. 1992). However, in giving liberal interpretation to a pro se
20   complaint, courts may not “supply essential elements of claims that were not initially
21   pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
22   “Vague and conclusory allegations of official participation in civil rights violations are
23   not sufficient to withstand a motion to dismiss.” Id.; see also Jones v. Cmty. Redev.
24   Agency, 733 F.2d 646, 649 (9th Cir. 1984) (finding conclusory allegations unsupported
25   by facts insufficient to state a claim under § 1983).
26                                            DISCUSSION
27         As an initial matter, this District’s Civil Local Rules provide “[i]f an opposing
28   party fails to file the papers in the manner required by Civil Local Rule 7.1.e.2, that

                                                    3
                                                                                    18cv2021-MMA (LL)
1    failure may constitute a consent to the granting of a motion or other request for ruling by
2    the court.” SD CivLR 7.1.f.3.c. The Ninth Circuit has held a district court may properly
3    grant an unopposed motion to dismiss pursuant to a local rule where the local rule
4    permits, but does not require, the granting of a motion for failure to respond. See
5    generally, Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). The Court has the option of
6    granting Defendants’ motion based on Plaintiff’s failure to file a written response but
7    declines to do so based on Plaintiff’s pro se status.
8          Turning to the merits of Defendants’ motion, the Court finds that Plaintiff once
9    again fails to state a plausible claim for relief against the individual members of the
10   Riverside County Board of Supervisors. Plaintiff alleges that the Board members are
11   vicariously liable based on their “direct control” over the Sheriff Department’s budget
12   and the “physical and environmental safety” of the citizens of Riverside County. Am.
13   Compl. ¶ 49. However, “[u]nder Section 1983, supervisory officials are not liable for
14   actions of subordinates on any theory of vicarious liability.” Crowley v. Bannister, 734
15   F.3d 967, 977 (9th Cir. 2013) (quoting Snow v. McDaniel, 681 F.3d 978 (9th Cir. 2012),
16   overruled on other grounds by Peralta v. Dillard, 744 F.3d 1076 (2014)).
17         Plaintiff also appears to bring a cause of action against the Board members, as well
18   as the former Sheriff and the District Attorney, for a conspiracy to violate her civil rights.
19   To state a plausible conspiracy claim, Plaintiff must allege specific actions in furtherance
20   of a conspiracy, including a “meeting of the minds” to deprive her of her constitutional
21   rights and an actual deprivation resulting from the alleged conspiracy. See Woodrum v.
22   Woodward County, Okl., 866 F.2d 1121, 1126 (9th Cir. 1989). Plaintiff includes no such
23   factual allegations. Plaintiff’s conclusory allegation of a conspiracy without any factual
24   support fails to constitute a cognizable claim.
25         Plaintiff fails to state a plausible cause of action against former Sheriff Sniff.
26   Plaintiff alleges that Sniff, in his capacity as Deputy Lloyd’s supervisor, knew about
27   Lloyd’s “history of police brutality,” “incompetence on the job,” submission of “false
28   police reports,” spoliation of evidence, and inadequate training. However, supervisory

                                                   4
                                                                                   18cv2021-MMA (LL)
1    personnel are generally not liable under Section 1983 for the actions of their employees.
2    See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no
3    respondeat superior liability under § 1983). And a supervisory defendant cannot be liable
4    based on knowledge and acquiescence in a subordinate’s unconstitutional conduct. See
5    Ashcroft v. Iqbal, 556 U.S. 662 (2009).
6            Finally, Plaintiff fails to state a plausible claim against District Attorney Hestrin.
7    A “prosecutor is fully protected by absolute immunity when performing the traditional
8    functions of an advocate.” Kalina v. Fletcher, 522 U.S. 118, 131 (1997). This is true
9    even if the district attorney acted in a “malicious or dishonest” manner. Genzler v.
10   Longanbach, 410 F.3d 630, 637 (9th Cir. 2005). Prosecutorial immunity extends to
11   actions during both the pre-trial and post-trial phases of a case. See Demery v.
12   Kupperman, 735 F.2d 1139, 1144 (9th Cir. 1984). Plaintiff’s allegations against Hestrin
13   arise out of his official functions as Riverside County District Attorney. As such, he is
14   immune from suit.
15                                            CONCLUSION
16           Based on the foregoing, the Court GRANTS Defendants’ motion and
17   DISMISSES Plaintiff’s claims against the members of the Riverside County Board of
18   Supervisors, the Riverside County Sheriff, and the District Attorney. Dismissal of these
19   claims is with prejudice. The Court DIRECTS the Clerk of Court to terminate this
20   action as to these Defendants. This action will proceed against Defendant Dustin Lloyd
21   only.
22           IT IS SO ORDERED.
23   DATE: April 25, 2019                      _______________________________________
                                               HON. MICHAEL M. ANELLO
24
                                               United States District Judge
25
26
27
28

                                                     5
                                                                                     18cv2021-MMA (LL)
